DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
2.	Claim(s) 1,4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bengtsson et al (US 2016/0294461).
Claims 1 and 7. 
Bengtsson et al discloses a communications method  and apparatus, comprising the steps of 
determining, by a terminal device, M pilot ports that are used to transmit one data stream (in response to an instruction from the base station the UE selects a number of antennas to transmit pilot signals), wherein M is a positive integer greater than or equal to 2; and
sending, by the terminal device to a network device, M pilot signals and the data stream that have been subject to a same precoding processing, wherein the M pilot signals are respectively generated based on the M pilot ports. (The UE transmits pilots signals and  data streams to the base station by programming a filter which adjusts amplitude balance or ratio, phase offset or delay,i.e., precoding parameters, based on the pilot signals).  See paragraph [0028] and [0030]. Specifically, paragraph [0028] describes  that any two of the M pilot ports belong to a same pilot port set and any two pilot ports in the same pilot port set correspond to a same time-frequency resource in that the individual pilot signals are transmitted from two or more different antennas on separate channels of the UE (different time slots or at different frequencies).  In other words, the two pilot signals belong to a same time-frequency resource consisting of either different time slots or  different frequencies. 


Bengtsson et al discloses a communications method, comprising: 
determining, by a network device, M pilot ports that are used by a terminal device
to transmit one data stream, wherein M is a positive integer greater than or equal to 2;
sending, by the network device, first indication information to the terminal device, wherein the first indication information is used to indicate the M pilot ports (The BS instructs the UE to transmit individual pilot signals from two or more different antennas); and
receiving, by the network device, M pilot signals and the data stream that have been subject to a. same precoding processing and that are sent by the terminal device, wherein the M pilot signals are respectively generated based on the M pilot ports.  (The UE transmits pilots signals and  data streams to the base station by programming a filter which adjusts amplitude balance or ratio, phase offset or delay,i.e., precoding parameters, based on the pilot signals).  See paragraph [0028] and [0030].

Allowable Subject Matter
3.	Claims 2,3,5,6,8,9,11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632